Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on March 24, 2021.
3.	Claims 1 and 3-8 are pending in this application.
4.	Claim 1 has been amended. Claim 2 has been canceled. New claim 8 is presented for examination.
Response to Arguments
5.	Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive.
6.	With regards to claim 1, Applicant contends that Fernandez does not disclose “ a substrate that is provided at the transmitting member, and at whose obverse side the heat generating film is disposed”. More specifically, “even though Fernandez discloses in Fig. 6 above a resistive transparent material 19 applied to the internal face of a transparent element 3, there is no “substrate that is provided at the transmitting member, and at whose obverse side the heat generating film is disposed”…”
	Examiner respectfully disagrees. Fernandez discloses a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape 
	Examiner interpreted the transparent element 3 as a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse (being opposite to reverse) side of optical system 5 of an image detector 11. 
According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive.
Thus, as shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. The protecting glass can be understood to be the substrate provided at the transparent element 3.[See Fernandez: at least Figs. 1-8 and par. 0027, 0029, 0032-0037, 0039, 0040].
Accordingly, the Office stands the position that Fernandez meet with the contended limitation.

wherein the water repelling film contacts the heat generating film”. More specifically, “although in Fernandez a heat generating film 19 transmits light as described in paragraph [0037] and shown in Fig. 6, the water repelling film (shown at the top of the glass 3 in the partial figure above) does not contact the heat generating film (located at the bottom of the glass 3).”
Examiner respectfully disagrees. Fernandez discloses the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided. It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system. 
Examiner interpreted the exterior surface of the transparent element 3 as a water-repelling film or surface formed on the obverse side of the transparent element 3.
Further on, a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange. The unit includes, finally, heating devices to provide thermal energy to said transparent element 3, or to an adjacent zone thereto, aiming at avoiding lacking transparency problems arising from ambient and climatic factors. 
Examiner interpreted the transparent element 3 as a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse (being opposite to reverse) side of optical system 5 of an image detector 11. 

As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. Further on, the exterior surface of the transparent element 3 and the transparent element 3 are understood to contact (to communicate with) the electrical resistance 7[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040].
Accordingly, the Office stands the position that Fernandez meet with the contended limitation.
All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9. 	Claims 1 and  3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez(US 2006/0108352 A1)(hereinafter Fernandez).
Regarding claim 1, Fernandez discloses a camera device [See Figs. 1, 7 and 8 regarding image acquisition unit] comprising: 
a camera mechanism at which a transmitting member that transmits light is provided, and that images an obverse side of the transmitting member via the transmitting member [See Fernandez: at least Figs. 1, 7-8 and par. 0027, 0033, 0039 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11)]; 
a water repelling film that forms an obverse side surface of the transmitting member[See Fernandez: at least Figs. 1, 7-8 and par. 0027-0028, 0033, 0039 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3)]; and 
[See Fernandez: at least Figs. 1-8 and par. 0027, 0029, 0032-0037, 0039, 0040 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3.)],  and a substrate that is provided at the transmitting member, and at whose obverse side the heat generating film is disposed[See Fernandez: at least Figs. 1-8 and par. 0027, 0029, 0032-0037, 0039, 0040 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. The protecting glass can be understood to be the substrate provided at the transparent element 3.)].  
Regarding claim 3, Fernandez discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses comprising: 
[See Fernandez: at least Figs. 1, 2-5, 7-8 and par. 0027-0028, 0033, 0039 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. As further illustrated in Figs. 2-5, a exposure hole is provided to the exterior surface of the transparent element 3 to allow for transmitting light into the camera)], and through which the heat generating film is exposed at an obverse side of the transmitting member[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3).  Further on, a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. As further illustrated in Figs. 2-5, a exposure hole is provided to the exterior surface of the transparent element 3 to allow for transmitting light into the camera)]; and 
a terminal that is inserted in the exposure hole and is electrically connected to the heat generating film, and that supplies electric power to the heat generating film, by which the heat generating film generates heat[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040 regarding for example, in Fig. 2, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7(electrical resistance 7), although they could also be connected by other conventional means, such as for example by an conductive adhesive. In Fig. 3, For the connection of the connection lines 8, the heating element comprises a layer of a weldable conductive ink or paste applied on the ends 16 of said open ring of resistive ink or paste 7, and the connection lines 8 are connected to said layer of weldable conductive ink or paste 16. In Fig. 4, the application of a layer of weldable conductive ink or paste on the ends 16 of said sections 17 of the open ring of resistive ink or paste 7 is carried out in a single operation…(Also, as seen from figure 1,  the connection lines 8 are inserted in the exposure hole to electrically connect the electrical resistance 7)].
Regarding claim 4, Fernandez discloses all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses wherein the exposure hole opens at an outer side of an outer periphery of the transmitting member[See Fernandez: at least Figs. 1, 2-5, 7-9 and par. 0027-0028, 0033, 0039 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. As further illustrated in Figs. 2-5, a exposure hole is provided to the exterior surface of the transparent element 3 to allow for transmitting light into the camera. That is, to exposed light from outside coming into the camera.)].
Regarding claim 5, Fernandez discloses all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses wherein the terminal nips the transmitting member therebetween[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040 regarding for example, in Fig. 2, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7(electrical resistance 7), although they could also be connected by other conventional means, such as for example by an conductive adhesive. In Fig. 3, for the connection of the connection lines 8, the heating element comprises a layer of a weldable conductive ink or paste applied on the ends 16 of said open ring of resistive ink or paste 7, and the connection lines 8 are connected to said layer of weldable conductive ink or paste 16. In Fig. 4, the application of a layer of weldable conductive ink or paste on the ends 16 of said sections 17 of the open ring of resistive ink or paste 7 is carried out in a single operation…(Also, as seen from figure 1,  the connection lines 8 are inserted in the exposure hole to electrically connect the electrical resistance 7 and nip, grip or squeeze the transparent element 3 therebetween)].
Regarding claim 6, Fernandez discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses wherein the water repelling film contacts the heat generating film[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3).  Further on, a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. Further on, the exterior surface of the transparent element 3 and the transparent element 3 are understood to contact(to communicate with) the electrical resistance 7)].
Regarding claim 7, Fernandez discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Fernandez discloses wherein the heat generating film is disposed at an entire imaging range of the camera mechanism[See Fernandez: at least Figs. 1-8 and par. 0027, 0029, 0032-0037, 0039, 0040 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3. As further illustrated in Figs. 2-5, the electrical resistance 7 is disposed at the entire imaging range of the camera)].  
Regarding claim 8, Fernandez discloses a camera device [See Figs. 1, 7 and 8 regarding image acquisition unit] comprising: 
a camera mechanism at which a transmitting member that transmits light is provided, and that images an obverse side of the transmitting member via the transmitting member [See Fernandez: at least Figs. 1, 7-8 and par. 0027, 0033, 0039 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11)]; 
a water repelling film that forms an obverse side surface of the transmitting member[See Fernandez: at least Figs. 1, 7-8 and par. 0027-0028, 0033, 0039 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3)]; and 
[See Fernandez: at least Figs. 1-8 and par. 0027, 0029, 0032-0037, 0039, 0040 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3.)],  and a substrate that is provided at the transmitting member, and at whose obverse side the heat generating film is disposed[See Fernandez: at least Figs. 1-8 and par. 0027, 0029, 0032-0037, 0039, 0040 regarding a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. The protecting glass can be understood to be the substrate provided at the transparent element 3.)].  
wherein the water repelling film contacts the heat generating film[See Fernandez: at least Figs. 1-8 and par. 0027-0029, 0032-0037, 0039, 0040 regarding One of those factors is the positioning of the protecting glass 3 in a position as exterior as possible of the casing 1 so that the accumulation of water, snow and dust facing the transparent element 3 is avoided...It is also an advantageously fact that the exterior surface of the transparent element 3 is treated with a hydrophilic, water-repellent and antireflection system…(Thus, an exterior surface of the transparent element 3 is understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3).  Further on, a casing 1 which provides a protected interior, with a window 2 closed by a transparent element 3, as for example a protecting glass, and support devices 4 to support an optical system 5 facing said window 2. Located in said casing 1 are image detection means 6 including an image detector 11, such as an analogue camera or a CCD or CMOS technology device, located in front of said optical system 5 and electronic components associated with connection devices with the exterior, such as a flat tape wiring 12 ending in a connector 13, for the supply and/or signals bidirectional exchange…(The transparent element 3 is a transmitting member that transmits light to perform image capturing. The transparent element 3 covers an obverse side of optical system 5 of an image detector 11). According to another embodiment shown in FIG. 1, the electrical heater comprises an electrical resistance 7 directly applied on the internal face of the transparent element 3.   In FIG. 2 the transparent element 3 of FIG. 1 is shown, on which the electrical resistance 7 has been located in the form of an open ring of resistive ink or paste, which may be applied by, for example, a well known serigraphic technique.  In case that the mentioned resistive ink or paste is weldable, a pair of connection lines 8 are connected by welding directly to the ends of said open ring of resistive ink or paste 7, although they could also be connected by other conventional means, such as for example by an conductive adhesive…(As shown in Fig. 1, the electrical resistance 7 is provided  to the transparent element 3 and toward a reverse side of the transparent element 3 which is the exterior surface of the transparent element 3 as being  understood to be a water-repellent film  or surface formed on the obverse side of the transparent element 3. Further on, the exterior surface of the transparent element 3 and the transparent element 3 are understood to contact (to communicate with) the electrical resistance 7)].
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482